Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff
Off-White LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC
Plaintiff
v.

ADAGIO, et al.

 

CIVIL ACTION No.
19-cv-676 (RA)

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a){1)(A)(Q) of the Federal Rules of Civil Procedure, Plaintiff Off-White

LLC (“Off-White” or “Plaintiff’), by its undersigned attorneys, hereby gives notice of dismissal

of all claims against Defendants higou and superstarseller in the above-captioned action, with

prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.
Dated: December 4, 2019

It is so ORDERED.

Signed at New York, NY on

2019,

BY:

Respectfully submitted,

EPSTEIN DRANGEL LLP

 

Brieanne Scully (BS-371 1)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorney for Plaintiff

Off- White LLC

 

Judge Ronnie Abrams
United States District Judge
